DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10 September 2020.  This communication is the first action on merits.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are original.
Claims 1-20 are currently pending and have been examined.

Priority
The application 17/016,495 filed on 10 September 2020 claims priority from US provisional application 63/070,100 filed on 25 August 2020.

Drawings
The drawings received on 28 October 2020 have been acknowledged by the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20:
Step 1:
Claims 1-17 recite a method; and claims 18-20 recite a control unit in a transit system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 1-20 recite an abstract idea. Independent claims 1 and 18 recite selecting a qualification count for a transit product, wherein the qualification count specifies a total number of transit passes of a particular type needed to be used by a transit rider in the transit system during a pre-defined time period to qualify for a free use of the transit product; determining that the transit rider has satisfied the qualification count within the pre-defined time period; and awarding the transit rider the free use of the transit product for a remainder of the pre-defined time period. Independent claim 12 recites wherein the qualification count specifies a total number of transit passes of a particular type needed to be used in the transit system by a transit rider during a pre-defined time period to qualify for a free use of the transit product; generating a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; confirming that the usage count has reached the qualification count during the pre-defined time period; and informing the transit rider that the transit product is free for use by the transit rider for a remainder of the pre-defined time period. The claims as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of selecting a qualification count for a transit product, wherein the qualification count specifies a total number of transit passes of a particular type needed to be used by a transit rider in the transit system during a pre-defined time period to qualify for a free use of the transit product; determining that the transit rider has satisfied the qualification count within the pre-defined time period; automatically awarding the transit rider the free use of the transit product for a remainder of the pre-defined time period; generating a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; confirming that the usage count has reached the qualification count during the pre-defined time period; and informing the transit rider that the transit product is free for use by the transit rider for a remainder of the pre-defined time period are methods of organizing human activities.  For instance, the claims are similar to a transit operator monitoring the usage of a transit customer and awarding free travel when usage in a time period satisfies predetermined conditions. Other than reciting generic computer components, such as a control unit and ‘automatically’ awarding (claim 1); mobile device and control unit (claim 12); and control unit, a memory, processor, program instructions (claim 18), nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations are fundamental economic principles or practices; commercial interactions; sales activities; managing personal behavior or interactions between people; following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of selecting a qualification count for a transit product, wherein the qualification count specifies a total number of transit passes of a particular type needed to be used by a transit rider in the transit system during a pre-defined time period to qualify for a free use of the transit product; determining that the transit rider has satisfied the qualification count within the pre-defined time period; automatically awarding the transit rider the free use of the transit product for a remainder of the pre-defined time period; generating a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; confirming that the usage count has reached the qualification count during the pre-defined time period as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a control unit and ‘automatically’ awarding (claim 1); mobile device and control unit (claim 12); and control unit, a memory, processor, program instructions (claim 18), nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the generic / general purpose computer language, selecting in the context of this claim encompasses a user manually forming an opinion of a desired qualification count; determining / confirming in the context of this claim encompasses a user manually evaluating qualification count and usage and judging if qualification count has been met; awarding in the context of this claim encompasses a user manually judging criteria has been met to award free transit; generating in the context of this claim encompasses a user manually observing the usage count for the transit product / passes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. these limitations are observations, evaluations, judgements, opinions) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. a control unit and ‘automatically’ awarding (claim 1); mobile device and control unit (claim 12); and control unit, a memory, processor, program instructions (claim 18)) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping / mathematical concepts grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 12, and 18 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities and mental processes in a computer environment.  The claimed computer components (i.e. a control unit, mobile device, a memory, processor, program instructions) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of a mobile device in claim 12 (e.g. A method in a mobile device…; a transit rides associated with the mobile device) does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of communicating (claim 12) and its limitation of a mobile device communicatively coupled to a control unit is recited at a high level of generality (i.e. as a general means of transmitting data for generating / confirming / informing), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile device and control unit (generic computers) are only being used as a tool in the communicating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding communicating more than using computers as a tool to perform an otherwise manual process (e.g. communicating data between two entities).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving (claim 12) and its steps of receiving a qualification count for a transit product are recited at a high level of generality (i.e. as a general means of gathering data for subsequent confirming), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). At best the mobile device (generic computer) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (a control unit, mobile device, a memory, processor, program instructions); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, transmitting data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a control unit, mobile device, a memory, processor, program instructions to perform selecting, determining, ‘automatically’ awarding, generating, confirming, informing amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these generic computer features do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the mobile device do no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See MPEP 2106.05(h). See the Applicant’s specification ¶[0024-25], ¶[0069] describing the additional element of mobile devices at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a), and that mobile devices are commercially available iPhone / Android / Blackberry devices.  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding communicating (claim 12) are recited at a high level of generality (i.e. as a general means of transmitting data for generating / confirming / informing), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. mobile device, control unit) in these steps merely represents using generic / general purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these communicating steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0024] describing the additional element of a mobile device and a control unit communicatively coupled at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding receiving (claim 12) are recited at a high level of generality (i.e. as a general means of gathering data for subsequent confirming), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. mobile device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Also, see the Applicant’s specification ¶[0031], ¶[0034] describing the additional element of receiving a qualification count at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use (mobile computing), and using general computer components in extra-solution capacities such as data gathering and transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. when to award free use of a transit product), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 12, 18, and further considering the addition of dependent claims 2-11, 13-17, and 19-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The pre-determined time period limitations of claim 2 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 3-4, 19: The transit product (claims 3, 19) and transit pass (claims 4, 19) limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 5: The limitations wherein the qualification count is based on a type of the transit rider, and wherein the method further comprises performing the following using the control unit:… selecting the qualification count based on the received indication are further directed to a method of organizing human activity (i.e. commercial activity, managing personal behavior, following rules or instructions) and mental processes (i.e. evaluation, judgment) as described in the independent claim. The recitation of the control unit is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Next, the limitation of wherein the method further comprises performing the following using the control unit receiving an indication of the type of the transit rider is an additional element that is not indicative of a practical application or significantly more.  Receiving here is claimed at a high level of detail, and represents the extra-solution activity of data gathering / transmitting data. The recitation of the control unit is a computer component recited at a high level of generality and amounts to using a computer as a tool. Furthermore, receiving here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 6: The transit rider limitation merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 7: The limitation receiving the qualification count from an external source represents an additional element that is not indicative of a practical application or significantly more. Receiving here is claimed at a high level of detail, and represents the extra-solution activity of data gathering / transmitting data. Furthermore, receiving here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea
Dependent claim 8: The external source limitation merely narrows the previously recited abstract idea limitations.  The recitation of wherein the external source is one of… a data processing system is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 9: The limitations of performing the following using the control unit: determining a use event as one of the following: the transit rider activating a specific transit pass, and 
the specific transit pass expiring due to non-activation by the transit rider within a pre-determined time limit; and establishing that the specific transit pass is used at a time instant when the use event occurs are further directed to methods of organizing human activity (i.e. managing personal behavior, following rules or instructions), and/or mental processes (i.e. judgment) as described in the independent claim. The recitation of the control unit is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 10: The limitations of maintaining a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; and confirming that the usage count has reached the qualification count during the pre-defined time period are further directed to methods of organizing human activity (i.e. marketing activities, managing personal behavior, following rules or instructions), and/or mental processes (i.e. evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 11 and 17: The limitations of incrementing the usage count for every transit pass that is activated by the transit rider within a pre-determined time limit and at a time instant different from other transit passes activated within the pre-determined time limit; and further incrementing the usage count for every transit pass that expires due to non-activation by the transit rider within the pre-determined time limit are further directed to methods of organizing human activity (i.e. marketing activities, managing personal behavior, following rules or instructions), and/or mental processes (i.e. evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 13: The limitations of transmitting the usage count to the control unit; and receiving an intimation from the control unit that the transit rider has satisfied the qualification count are additional elements that are not indicative of a practical application or significantly more.  Receiving and transmitting here are claimed at a high level of detail (as a general means of gathering and transmitting data for subsequent confirming, and then transmitting and outputting results of the confirming) and represents the extra-solution activities of data gathering / transmitting data / and outputting data. The recitation of the control unit is a computer component recited at a high level of generality and amounts to using a computer as a tool. Furthermore, transmitting and receiving here are claimed at a high level of detail, and represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 14: The limitation of receiving the qualification count from the control unit is an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail (as a general means of receiving data for subsequent confirming) and represents the extra-solution activities of data gathering / transmitting data. The recitation of the control unit is a computer component recited at a high level of generality and amounts to using a computer as a tool. Furthermore, receiving here are claimed at a high level of detail, and represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this limitation does not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 15: The limitation performing the following using the mobile device: displaying the qualification count and the usage count on a display screen of the mobile device is further directed to a method of organizing human activity (i.e. marketing or sales activities, managing personal behavior) as described in the independent claim. The recitation of the mobile device, display screen of the mobile is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this limitation does not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 16: The limitations of performing at least one of the following using the mobile device: providing a visible notification of the free use of the transit product on the mobile device; and providing an audible notification of the free use of the transit product on the mobile device are additional elements that are not indicative of a practical application or significantly more.  Visible / Audible notification here are claimed at a high level of detail (as a general means of outputting data regarding the confirming / informing) and represents the extra-solution activities of outputting data. The recitation of the mobile device is a computer component recited at a high level of generality and amounts to using a computer as a tool, which is not a practical application or significantly more. Visible notification and audible notification do no more than generally link the use of the judicial exception to a particular field of use (i.e. visual / audible output) which is not a practical application or significantly more. Furthermore, notifications here are claimed at a high level of detail, and represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 20: The limitations wherein the program instructions, upon execution by the processor, cause the control unit to select the qualification count based on a type of the transit rider; 
maintain a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; and confirm that the usage count has reached the qualification count during the pre-defined time period are further directed to a method of organizing human activity (i.e. commercial activity, managing personal behavior, following rules or instructions) and mental processes (i.e. evaluation, judgment) as described in the independent claim. The recitation of the program instructions / processor / control unit are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Therefore claims 1, 12, 18, and the dependent claims 2-11, 13-17, and 19-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tickets & MyWay page <https://www.transport.act.gov.au/tickets-and-myway> (<http://web.archive.org/web/20190421023753/https://www.transport.act.gov.au/tickets-and-myway> captured on 21 April 2019 using Wayback Machine) to Transport Canberra in view of Fares page <https://www.transport.act.gov.au/tickets-and-myway/fares> (<http://web.archive.org/web/20190421023757/https://www.transport.act.gov.au/tickets-and-myway/fares> captured on 21 April 2019 using Wayback Machine) to Transport Canberra in view of Using MyWay page <https://www.transport.act.gov.au/tickets-and-myway/using-myway> (<http://web.archive.org/web/20190428110116/https://www.transport.act.gov.au/tickets-and-myway/using-myway> captured on 28 April 2019 using Wayback Machine) to Transport Canberra in view of Privacy page <https://www.transport.act.gov.au/tickets-and-myway/using-myway/privacy> (<http://web.archive.org/web/20190313072344/https://www.transport.act.gov.au/tickets-and-myway/using-myway/privacy> captured 13 March 2019 using Wayback Machine) to Transport Canberra in view of Concessions page <https://www.transport.act.gov.au/tickets-and-myway/fares/concessions> (<http://web.archive.org/web/20190604103910/https://www.transport.act.gov.au/tickets-and-myway/fares/concessions> captured on 4 June 2019 using Wayback Machine) to Transport Canberra in view of US patent application publication 2003/0080186 A1 to McDonald et al.
EXAMINER’S NOTE: The various Transport Canberra website references (e.g. Tickets & MyWay page, Fares page, etc. hereinafter referred to collectively as “Transport Canberra” and “Transport Canberra webpages”), although on different web pages, are all directed towards the same system in the same field of endeavor.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the various Transport Canberra website references within the same system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 1:
	Transport Canberra, as shown, teaches the following:
A method in a control unit associated with a transit system, the method comprising: 
selecting a qualification count for a transit product, wherein the qualification count specifies a total number of transit passes of a particular type needed to be used by a transit rider in the transit system during a pre-defined time period to qualify for a free use of the transit product (Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details selecting a qualification count of 30 paid trips in a calendar month applies for students, and otherwise selecting a 40 trip qualification count of paid trips in a calendar month apply for non-students in which after that number is reached then all subsequent travel for the month is free);
 	With respect to the following:
determining that the transit rider has satisfied the qualification count within the pre-defined time period; and 
Transport Canberra Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details awarding free travel for all subsequent travel for the calendar month after the transit rider (user) has satisfied the 40 paid / 30 paid student trip cap has been reached after tapping on and off during the calendar month, but it does not explicitly state determining the rider / user satisfied the qualification count.  However, McDonald teaches this remaining limitation collecting single boarding passenger count information, and determining the number of transactions within a period of time meets the criteria to modify a promotional or discount fare structures or provide a free service, i.e. determine that the user (transit rider, per Transport Canberra) has satisfied the qualification count within the pre-determined time period (McDonald ¶[0043], ¶[0055], ¶[0057], ¶[0170]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to determine that the user (transit rider, per Transport Canberra) has satisfied the qualification count within the pre-defined time period as taught by McDonald with the teachings of Transport Canberra, with the motivation of “efforts to increase use of a client’s mass transit system” (McDonald ¶[0056]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining that the user has satisfied the qualification count within the pre-defined time period as taught by McDonald in the system of Transport Canberra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Transport Canberra (in view of McDonald) also teaches the following:
automatically awarding the transit rider the free use of the transit product for a remainder of the pre-defined time period (Transport Canberra Fares page ‘MyWay Conditions ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details awarding free travel for all subsequent travel for the calendar month after the 40 paid / 30 paid student trip cap has been reached after tapping on and off).
Claim 3:
	Transport Canberra in view of McDonald, as shown above, teach  the limitations of claim 1.  Transport Canberra also teaches the following:
wherein the transit product is one of the following: a weekly pass; a bi-weekly pass; and a monthly pass (Transport Canberra Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details awarding free travel for all subsequent travel for the calendar month after the 40 paid / 30 paid student trip cap has been reached after tapping on and off, i.e. monthly pass).
Claim 4:
	Transport Canberra in view of McDonald, as shown above, teach  the limitations of claim 1.  Transport Canberra also teaches the following:
wherein the transit passes are of one of the following types: a single-ride pass; a round-trip pass; and a multi-ride pass (Transport Canberra Using MyWay page ‘Using MyWay on Transport Canberra services’ ¶ beginning “If you are travelling on the light rail…”,  Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details passes are for tap on and tap off (i.e. single ride) trips).
Claim 5:
	Transport Canberra in view of McDonald, as shown above, teach  the limitations of claim 1.  Transport Canberra also teaches the following:
wherein the qualification count is based on a type of the transit rider (Transport Canberra Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details the qualification count for free travel is different based on whether the rider is a student or not), and 
wherein the method further comprises performing the following using the control unit: receiving an indication of the type of the transit rider (Transport Canberra Concessions page ‘Eligible concessions: Students’ bullet details that the Student MyWay is a different card type than a normal MyWay card); and 
selecting the qualification count based on the received indication (Transport Canberra Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…”, and Concessions page ‘Eligible concessions: Students’ bullet details the qualification count of either 30 or 40 is selected based on whether the rider is a student or not, which is distinguished based on a different MyWay card for students).
Claim 6:
	Transport Canberra in view of McDonald, as shown above, teach  the limitations of claim 5.  Transport Canberra also teaches the following:
wherein the transit rider is of one of the following types: a commuter; a senior citizen; a tourist; a student; and a teacher (Transport Canberra Concessions page ‘Free concession travel’ bullets 1-5, ‘Eligible concessions: Students’ bullet, ‘Act Seniors Card’ bullet, ‘Interstate Seniors’ bullet; Fares page ‘Pricing details’ table, ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap…” and ¶ beginning “Free off peak travel for senior and concession…” includes adults (commuter), senior citizens, and students).
Claim 7:
Transport Canberra in view of McDonald, as shown above, teach  the limitations of claim 1.  With respect to the following:
wherein selecting the qualification count includes: receiving the qualification count from an external source.
Transport Canberra, as shown in Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details the system includes a qualification count in its fare structure, but does not explicitly state this information is received from an external source. However, McDonald teaches this remaining limitation, obtaining fare structure information in real time from a transit client (external source) which can be entered from an interconnected PC terminal that outlines scenarios when a passenger can ride for no charge, and modified fare structure and promotional discount information may include the qualification count requirements for the free products (McDonald ¶[0055], ¶[0170]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving the qualification count from an external source as taught by McDonald in the system of Transport Canberra (in view of McDonald), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
Transport Canberra in view of McDonald, as shown above, teach  the limitations of claim 7.  McDonald also teaches the following:
wherein the external source is one of the following: a human operator; and a data processing system (McDonald ¶[0055], ¶[0170] details obtaining fare structure information in real time from a transit client (human external source) which can be entered from an interconnected PC terminal that outlines scenarios when a passenger can ride for no charge, and modified fare structure and promotional discount information may include the qualification count requirements for the free products).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the external source is a human operator as taught by McDonald in the system of Transport Canberra (in view of McDonald), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Transport Canberra in view of McDonald, as shown above, teach  the limitations of claim 1.  Transport Canberra also teaches the following:
wherein the method further comprises performing the following using the control unit: determining a use event as one of the following: 
the transit rider activating a specific transit pass (Transport Canberra Using MyWay page ‘Using MyWay on Transport Canberra Services ¶1-3 beginning “MyWay cards must be tapped on and tapped off…”; Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details that the system recognizes both the specific MyWay pass being tapped on and off for one of the 40 paid or 30 student paid trips towards the trip cap), and 
the specific transit pass expiring due to non-activation by the transit rider within a pre-determined time limit; and 
establishing that the specific transit pass is used at a time instant when the use event occurs (Transport Canberra Using MyWay page ‘Using MyWay on Transport Canberra Services ¶1-3 beginning “MyWay cards must be tapped on and tapped off…”, Viewing your transaction balance ¶ beginning “To view the transaction…”; Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details the transaction can be viewed either when you enter or exit the bus (i.e. at the time when the MyWay pass is tapped on or off) and that the system recognizes both the specific MyWay pass being tapped on and off for one of the 40 paid or 30 student paid trips towards the trip cap).
Claim 10:
	Transport Canberra in view of McDonald, as shown above, teach  the limitations of claim 1.  With respect to the following:
maintaining a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; and 
confirming that the usage count has reached the qualification count during the pre-defined time period.
Transport Canberra, as shown in Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details the transit product is monthly transit travel, and a count which reflects how many individual transit trips have been used by the transit rider (user) during the month (predefined time period) and granting free travel for rest of the month / predefined time period when the usage count has reached the qualification count of either 30 or 40 trips, but Transport Canberra does not explicitly state maintaining the usage count, and confirming that the usage count has reached the qualification count during the pre-defined time period.  However, McDonald teaches these remaining limitations collecting single boarding passenger count information and storing transaction information (McDonald Fig 5, ¶[0043-47], ¶[0093], ¶[0147], ¶[0170]), and determining the number of transactions within a period of time meets the criteria to modify a promotional or discount fare structures or provide a free service, i.e. determine that the user (transit rider, per Transport Canberra) has satisfied the qualification count within the pre-determined time period (McDonald Fig 5, ¶[0043], ¶[0055-57], ¶[0159], ¶[0170]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to maintain usage count for the transit product, and confirm that the user (transit rider, per Transport Canberra) has satisfied the qualification count within the pre-defined time period as taught by McDonald with the teachings of Transport Canberra (in view of McDonald), with the motivation of “efforts to increase use of a client’s mass transit system” (McDonald ¶[0056]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include maintaining a usage count, and confirming that the user has satisfied the qualification count within the pre-defined time period as taught by McDonald in the system of Transport Canberra (in view of McDonald), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Claim 18 recites substantially similar limitations as claim 1 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 19:
	Claim 19 recites substantially similar limitations as claims 3 and 4 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claims 3 and 4.
Claim 20:
	Claim 20 recites substantially similar limitations as claims 5 and 10 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claims 5 and 10.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the Transport Canberra webpages in view of US patent application publication 2003/0080186 A1 to McDonald et al., as applied to claim 1, and further in view of US patent application publication 2002/0161729 A1 to Andrews.
Claim 2:
	Transport Canberra in view of McDonald, as shown above, teach the limitations of claim 1. With respect to the following:
wherein the pre-defined time period is one of the following: 
24 hours from an earliest-used transit pass; 
a fixed time of a day occurring after a day of the earliest-used transit pass; 
seven days from the earliest-used transit pass; 
a fixed time on the first day of a month occurring after a month of the earliest-used transit pass; 
a fixed time of an nth day from the earliest-used transit pass, 
wherein "n" has a value selected from the set consisting of the values {7, 30, 31}.
Transport Canberra, as shown in Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details that the pre-defined time period is a calendar month in which the user / transit rider may eventually ride for free during the pre-defined time period, but does not explicitly state that the pre-defined time period is one of 24 hours from an earliest-used transit pass; a fixed time of a day occurring after a day of the earliest-used transit pass; seven days from the earliest-used transit pass; a fixed time on the first day of a month occurring after a month of the earliest-used transit pass; a fixed time of an nth day from the earliest-used transit pass, wherein "n" has a value selected from the set consisting of the values {7, 30, 31}.  However, Andrews teaches this limitation, using a pre-defined time period which may be a sliding scale based on 7 days or multiples of 7 days working backwards to the earliest use in that period to determine whether criteria has been met for free use for the remaining duration following, i.e. seven days from the earliest-used transit pass (Andrews ¶[0015], ¶[0017], ¶[0029]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the pre-defined time period is seven days from the earliest-used transit pass as taught by Andrews with the teachings of Transport Canberra in view of McDonald, with the motivation of “automatically determining and charging a transit patron the lowest possible fare based upon the transit patron’s transit pattern” (Andrews ¶[0003]).

Claims 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Transport Canberra webpages in view of US patent application publication 2003/0080186 A1 to McDonald et al. in view of Fare Capping page <https://about.leapcard.ie/fare-capping> (<http://web.archive.org/web/20200401224610/https://about.leapcard.ie/fare-capping> captured on 1 April 2020 using Wayback Machine) to TFI Leap.
Claim 12:
	With respect to the following:
A method in a mobile device communicatively coupled to a control unit in a transit system, the method comprising: 
receiving a qualification count for a transit product, wherein the qualification count specifies a total number of transit passes of a particular type needed to be used in the transit system by a transit rider associated with the mobile device during a pre-defined time period to qualify for a free use of the transit product;
Transport Canberra, as shown in Using MyWay page ‘Viewing your transaction balance’; Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details using a MyWay mobile smartcard device which is linked to the Transport Canberra services system, and a qualification count which specifies 30 paid trips in a calendar month applies for students with the MyWay card, and otherwise 40 paid trips in a calendar month for non-students with the MyWay card in which after that number is reached then all subsequent travel for the month (transit product) is free, but does not explicitly state receiving the qualification count. However, McDonald teaches this remaining limitation, receiving fare structure information from a transit client that outlines scenarios when a passenger can ride for no charge, and modified fare structure and promotional discount information may include the qualification count requirements for the free products, e.g. three transactions for a free product (McDonald ¶[0055], ¶[0170]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a qualification count for a transit product, as taught by McDonald in the system of Transport Canberra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
generating a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period;
confirming that the usage count has reached the qualification count during the pre-defined time period; and 
Transport Canberra, as shown in Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details the transit product is monthly transit travel, and a usage count which reflects how many individual transit trips have been used by the transit rider (user) during the month (predefined time period) and granting free travel for rest of the month / predefined time period when the usage count has reached the qualification count of either 30 or 40 trips.  However, Transport Canberra does not explicitly state generating the usage count, and confirming that the usage count has reached the qualification count during the pre-defined time period.  However, McDonald teaches these remaining limitations collecting single boarding passenger count information and storing transaction information used for evaluating promotions (McDonald Fig 5, ¶[0043-47], ¶[0093], ¶[0147], ¶[0170]), and confirming the number of transactions within a period of time meets the criteria to modify a promotional or discount fare structures or provide a free service, i.e. confirming that the usage count has reached the qualification count within the pre-determined time period (McDonald Fig 5, ¶[0043], ¶[0055-57], ¶[0159], ¶[0170]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating a usage count, and confirming that the usage count has reached the qualification count during the pre-defined time period as taught by McDonald with the teachings of Transport Canberra (in view of McDonald), with the motivation of “efforts to increase use of a client’s mass transit system” (McDonald ¶[0056]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating a usage count, and confirming that the usage count has reached the qualification count during the pre-defined time period as taught by McDonald in the system of Transport Canberra (in view of McDonald), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
informing the transit rider that the transit product is free for use by the transit rider for a remainder of the pre-defined time period.
Transport Canberra, as shown in Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details that the transit rider’s monthly travel is free for use for the remainder of the calendar month (pre-defined time period) when they have satisfied the number of paid trip cap conditions, but does not explicitly state informing the transit rider that the transit product is free for use.  However, TFI Leap teaches this limitation informing the rider of the amount charged of their transactions in their online account of the amount that was deducted for their travel, and once the cap is reached the amount charged is €0.00 for that day or until the end of the week, i.e. end of the pre-defined period (TFI Leap Capping FAQ section ¶ beginning “When you get close to a Daily or Weekly cap…”, ¶ beginning “You can view your last 5 transactions on a Luas, DART, or Commuter Rail Ticket Machine…”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include informing the transit rider that the transit product is free for use by the transit rider for a remainder of the pre-defined time period as taught by TFI Leap with the teachings of Transport Canberra in view of McDonald, with the motivation to “automatically cap the price so you don’t spend any more than you need to” (TFI Leap ¶ beginning “If you make lots of trips with your TFI Leap Card…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include informing the transit rider that the transit product is free for use by the transit rider for a remainder of the pre-defined time period as taught by TFI Leap in the system of Transport Canberra in view of McDonald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 13:
Transport Canberra in view of McDonald in view of TFI Leap, as shown above, teach the limitations of claim 12. McDonald also teaches the following:
wherein said confirming comprises: 
transmitting the usage count to the control unit (McDonald Fig 5, ¶[0057], ¶[0170] details transmitting single collected fare count data for a passenger and the system acknowledges the number of transactions for the user); and 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting the usage count to the control unit as taught by McDonald in the system of Transport Canberra (in view of McDonald in view of TFI Leap), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
TFI Leap (of Transport Canberra in view of McDonald in view of TFI Leap, applying that the qualification condition is total count of trips as per Transport Canberra above) also teaches the following:
receiving an intimation from the control unit that the transit rider has satisfied the qualification count (TFI Leap Capping FAQ section ¶ beginning “When you get close to a Daily or Weekly cap…”, ¶ beginning “You can view your last 5 transactions on a Luas, DART, or Commuter Rail Ticket Machine…” details receiving indication on their account display that transactions are €0.00 after the qualification conditions is satisfied).
Claim 14:
Transport Canberra in view of McDonald in view of TFI Leap, as shown above, teach the limitations of claim 12. With respect to the following:
wherein said receiving comprises: receiving the qualification count from the control unit.
Transport Canberra, as shown in Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details the system includes a qualification count in its fare structure, but does not explicitly state receiving the qualification count from the control unit. However, McDonald teaches this remaining limitation, obtaining fare structure information in real time from a transit client which can be entered from an interconnected PC terminal (control unit) that outlines scenarios when a passenger can ride for no charge, and modified fare structure and promotional discount information may include the qualification count requirements for the free products (McDonald ¶[0055], ¶[0170]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving the qualification count from the control unit as taught by McDonald in the system of Transport Canberra (in view of McDonald in view of TFI Leap), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
Transport Canberra in view of McDonald in view of TFI Leap, as shown above, teach the limitations of claim 12. TFI Leap also teaches the following:
wherein said informing comprises performing at least one of the following using the mobile device: providing a visible notification of the free use of the transit product on the mobile device; and providing an audible notification of the free use of the transit product on the mobile device (TFI Leap Capping FAQ section ¶ beginning “When you get close to a Daily or Weekly cap…”, ¶ beginning “You can view your last 5 transactions on a Luas, DART, or Commuter Rail Ticket Machine…” details informing the rider of the amount charged of their transactions in their online account of the amount that was deducted for their travel, and once the cap is reached the amount charged is €0.00 for that day or until the end of the week, i.e. end of the pre-defined period ).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing a visible notification of the free use of the transit product on the mobile device as taught by TFI Leap with the teachings of Transport Canberra in view of McDonald (in view of TFI Leap), with the motivation to “automatically cap the price so you don’t spend any more than you need to” (TFI Leap ¶ beginning “If you make lots of trips with your TFI Leap Card…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing a visible notification of the free use of the transit product on the mobile device as taught by TFI Leap in the system of Transport Canberra in view of McDonald (in view of TFI Leap), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Transport Canberra webpages in view of US patent application publication 2003/0080186 A1 to McDonald et al. in view of Fare Capping page <https://about.leapcard.ie/fare-capping> (<http://web.archive.org/web/20200401224610/https://about.leapcard.ie/fare-capping> captured on 1 April 2020 using Wayback Machine) to TFI Leap, as applied to claim 12, and further in view of the Belly homepage <https://www.bellycard.com/> (<http://web.archive.org/web/20190111064118/https://www.bellycard.com/> captured on 11 January 2019 using Wayback Machine) to Belly.
Claim 15:
Transport Canberra in view of McDonald in view of TFI Leap, as shown above, teach the limitations of claim 12. With respect to the following:
wherein the method comprises further performing the following using the mobile device: displaying the qualification count and the usage count on a display screen of the mobile device.
Transport Canberra, as shown in Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…” details the qualification count to obtain free use of a product; and McDonald, as shown in ¶[0170] details the usage count, but Transport Canberra / McDonald does not explicitly state displaying the qualification count and the usage count on a display screen of the mobile device.  However, Belly teaches this limitation with a mobile application that displays the qualification count metric for visits to earn free product use for a period of time (Belly ‘Loyalty’ image noting 1000 points: All You Can Drink Coffee for a Month’) and displays the usage count (Belly ‘Social’ image noting Carroll’s Coffee & Crepes Check-In 5 points 34 visits).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include displaying the qualification count and the usage count on a display screen of the mobile device as taught by Belly with the teachings of Transport Canberra in view of McDonald in view of TFI Leap, with the motivation to “keep them engaged and coming back” (Belly Section ‘Keep Every Customer’ ¶ beginning “50% of customers don’t return…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include displaying the qualification count and the usage count on a display screen of the mobile device as taught by Belly in the system of Transport Canberra in view of McDonald in view of TFI Leap, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Novelty / Non-Obviousness
Claims 11 and 17 are not rejected under 35 USC 102 or 35 USC 103.  The Examiner knows of no art which teaches or suggests: “incrementing the usage count for every transit pass that expires due to non-activation by the transit rider within the pre-determined time limit” as recited in claim 11, and similarly recited in claim 17, in combination with the other features of dependent claims 11 and 17.
The prior art of McDonald (US 20030080186) details identifying individual counts for a single collected fare for a single passenger, and counting transactions within a pre-determined time limit (McDonald ¶[0057], ¶[0170]), but does not explicitly state incrementing the usage count for every transit pass that expires due to non-activation by the transit rider within the pre-determined time limit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628